Citation Nr: 1201276	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his counselor


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2009, the Veteran and his counselor testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In January 2010, the Board remanded the claim for further development.

Since the Veteran filed his claim in July 2004, he raised the issue of entitlement to service connection for a depressive disorder.  After filing his claim, a depressive disorder and an adjustment disorder have been diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran last submitted records from the Vet Center in Anchorage, Alaska, in June 2009.  In its January 2010 remand, the Board directed the AMC to obtain additional records from that facility.  The AMC, instead, obtained additional records from the VA medical center in Anchorage, Alaska.  Therefore, the AMC did not comply with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The March 2010 VA examination report notes that the Veteran receives medication management at the VA medical center in Anchorage, Alaska.  The AMC last obtained records from that facility in May 2011.  Thus, the AMC should obtain any additional relevant records from the VA medical center in Anchorage, Alaska, since May 2011.

As noted above, the appellant has raised the issue of entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to PTSD.  Accordingly, appellate review of the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD must be deferred because that issue is inextricably intertwined with the service-connected issue and the service-connected issue must first be addressed by the AMC.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a July 2011 statement, the Veteran's counselor at the Vet Center reported that the appellant's quality of life was deteriorating and that his effects of his PTSD were getting more profound.  Since the last VA examination was conducted in March 2010, another VA examination is necessary because the counselor alleged that the claimant's PTSD has worsened.  Accordingly, another examination is warranted.  Moreover, the VA examiner must address whether a depressive disorder and any other current psychiatric disorder is related to active service or is secondary to PTSD.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of all clinical records of the Veteran's treatment at the Anchorage Vet Center since June 2009 and all relevant clinical records from the VA medical center in Anchorage, Alaska, since May 2011.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current extent of his service-connected PTSD and the etiology of his depressive disorder and any other current psychiatric disorder other than PTSD.  The examiner should be provided a copy of the rating criteria pertaining to the claimant's PTSD.  All indicated tests must be conducted.  The appellant's claims folder must be made available to, and reviewed by, the examiner prior to the examination.  

If an adjustment disorder is not diagnosed, the examiner should indicate whether the symptoms of the adjustment disorder diagnosed in 2007 are part of another current psychiatric disorder and, if so, the examiner should identify the disorder.

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the depressive disorder, any other current psychiatric disorder other than PTSD, and the history of an adjustment disorder (if not part of a current psychiatric disorder) are related to active service, to include the verified in-service stressor of an attack on an armory in which the Veteran saw part of the remains of a dead airman.  The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the depressive disorder, any other current psychiatric disorder other than PTSD, and the history of an adjustment disorder (if not part of a current psychiatric disorder) were caused or aggravated by the PTSD.
 
The report of examination should include a detailed description of all clinical manifestations.  The examiner should comment upon the effects of the Veteran's service-connected PTSD and any related psychiatric disorder on ordinary activity and on how the PTSD and any related psychiatric disorder impair him functionally.  The examiner should also comment on the Veteran's decreasing GAF scores.  

If possible, the examiner should state if the Veteran has, due to PTSD and any related psychiatric disorder, occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

If any other current psychiatric disorder is unrelated to PTSD, the examiner should, if possible, distinguish between the symptomatology due to PTSD and the symptomatology due to unrelated psychiatric disorders.

A complete rationale for all opinions and conclusions should be provided.

3.  Thereafter, the AMC must conduct any necessary development to adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to PTSD.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the AMC must issue a statement of the case addressing any appealed issue.  The claimant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, with a copy to his representative, as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


